POOLER, Circuit Judge:
In these cases, which we heard in tandem and now consolidate for disposition, plaintiffs-appellants John Torraco and William Winstanley appeal from a March 24, 2008 judgment of the United States District Court for the Eastern District of New York (Cogan, /.) dismissing their claims against Sergeant Lawrence Goldberg, police officers Anthony Espinal and Paulsen, and other appellees. Plaintiff-appellant Matthew Weasner appeals from an April 17, 2008 judgment, also of the Eastern District of New York, dismissing his claims against police officer Anthony Passalaqua and other appellees. The district court resolved both cases through summary judgment.
All three appellants complain of the actions taken by appellee police officers when appellants attempted to transport unloaded firearms in checked baggage through various New York airports. Appellants followed Transportation Safety Administration (“TSA”) regulations, see 49 C.F.R. § 1540.111(c)(2),1 and relied upon 18 U.S.C. § 926A (“Section 926A”), a statute’ which allows individuals to transport firearms from one state in which they are legal, through another state in which they are illegal, to a third state in which they are legal, provided that several conditions are met, without incurring criminal liability under local gun laws. All three appellants were interviewed and delayed from traveling, and two — Torraco and Weasner — were arrested by officers seeking to enforce New York gun laws criminalizing the possession of a firearm without a New York firearm license. See N.Y. Penal Law §§ 265.01(1), 265.20(3); see also Bach v. Pataki, 408 F.3d 75, 78-82 (2d Cir.2005) (describing New York’s gun laws in detail).2 Torraco and Weasner do not possess New York firearm licenses, and are *133precluded from acquiring such licenses because they neither reside nor work in New York State. See N.Y. Penal Law § 400.00(3)(a).
In this suit, all appellants seek to enforce Section 926A through 42 U.S.C. § 1983, all appellants allege infringements of their constitutional rights to travel, and Torraco and Weasner complain of false arrest. The district court rejected these claims, and upon review, we affirm. Before explaining our reasons for doing so, however, we first describe the relevant individual circumstances of each case, stating them, as we must, in the light most favorable to appellants. See Pyke v. Cuomo, 567 F.3d 74, 76 (2d Cir.2009).
I. Factual Background
A. John Torraco
On October 15, 2004, Torraco, who is a citizen and resident of the state of Florida, and his wife, who is not a party to this action, flew from Florida into LaGuardia Airport (“LaGuardia”), New York, from which they went to Franklin Lakes, New Jersey, to stay with Torraco’s mother. Two days later, the couple set out for LaGuardia to return to Florida. Torraco’s mother first drove them to a friend’s house in Queens, New York.3 Following a brief visit, the friend drove the couple to the airport. During this time, Torraco’s unloaded, disassembled gun was in a carrying case kept in the car trunk.
Upon arrival at LaGuardia, Torraco informed the airline ticket agent that he had a gun in a carrying case, which he wanted to check through. The agent tagged the firearm with an orange firearms declaration tag, and advised Torraco that it was standard operating procedure to notify the Port Authority Police when a passenger declares a weapon, which she did. Appellee Officer Espinal responded and asked Torraco whether he had a New York license for the firearm. Torraco, who, as noted above, does not, informed Officer Espinal that he was traveling from New Jersey to Florida, and that Section 926A preempted local licensing requirements. Being unfamiliar with Section 926A, Officer Espinal called his superior, appellee Sergeant Goldberg. Upon joining the group, Sergeant Goldberg was informed that Torraco had voluntarily declared his gun at the ticket counter, was coming from New Jersey where he had a residence, and was going to Florida where, in Torraco’s view, he was legally authorized to carry the gun without a license. Sergeant Goldberg asked Torraco for paperwork that would establish that he was lawfully in possession of the gun. A TSA supervisor arrived and took the position that Torraco was permitted to transport the weapon without regard to local law. Sergeant Goldberg took the position that Torraco needed to first establish that his possession of the gun was lawful, before the question of whether he could legally possess the gun in New Jersey or Florida became relevant. He and Officer Espinal arrested Torraco for violating New York Penal Law § 265.01(1), which provides that “[a] person is guilty of criminal possession of a weapon in the fourth degree when ... [h]e possesses any firearm” without a license.4 Torraco was held for *134twenty-eight hours, when he was arraigned in Queens County Criminal Court on that charge, and subsequently released on recognizance. His attorney moved to dismiss on the ground of federal preemption, and though the district attorney did not respond to the motion, he cross-moved to dismiss in the interests of justice. The court denied the district attorney’s motion and granted Torraco’s motion, finding that the State’s failure to respond to Torraco’s motion was a concession on the merits.
Torraco subsequently brought this suit in federal court alleging that appellees violated: (a) his right to carry firearms under Section 926A, and (b) his Fourth Amendment right to be free from unreasonable searches and seizures. He sought to enforce both of these claimed rights under Section 1983.
B. William Winstanley
Approximately six months later, on April 1, 2005, Winstanley, a citizen and resident of the State of New York, and who, unlike Torraco, has a New York firearm license, underwent a somewhat similar experience at John F. Kennedy International Airport (“JFK”), New York, from where Winstanley was scheduled to fly to Phoenix, Arizona. Winstanley was traveling with more than one unloaded firearm, packed in accordance with TSA regulations. Upon arrival, Winstanley declared his firearms to the ticket agent who, in accordance with protocol, contacted the Port Authority Police. Appellee Officer Paulsen arrived, asked Winstanley for his New York firearm license, which Winstanley presented, asked Winstanley where he was going, to which Winstanley responded — Tucson, Arizona, and asked Winstanley for his concealed weapons permit for Arizona, to which Winstanley responded that he did not have one, nor did he need one because he had a Florida concealed weapons permit, which allowed him to carry a concealed weapon in Arizona. Officer Paulsen disagreed, stating that Winstanley needed a concealed weapons permit for Arizona and when Winstanley asked for a supervisor, threatened to place him under arrest and informed him that he could not board the aircraft.5 As the airline with which he was traveling apparently only had one flight a day to Tucson, Winstanley changed his flight to the next day, anticipating that the delay would cause him to miss his flight. He then proceeded to the Port Authority Police headquarters at JFK and spoke to a lieutenant who agreed that Winstanley did not need a permit to openly carry a weapon in Arizona. When the lieutenant left the room, Winstanley also spoke to a sergeant, who, he testified, showed him, but would not let him examine, a matrix in a folder entitled “Gun Laws of the United States.” The next day, Winstanley returned to JFK, and again declared his firearms at the ticket counter. As with the previous day, the agent gave him a declaration tag and contacted the Port Authority Police. An unidentified officer asked him for his New *135York gun license, which Winstanley produced. The officer then inspected the gun case and told Winstanley that he had the wrong type of carrying case. When Winstanley responded that he had transported firearms in that carrying case multiple times from JFK, the officer informed Winstanley that he was free to travel, just not with the carrying case. Winstanley then purchased a compliant gun case from the airline and would have made the flight, except that it was canceled due to weather. On April 4, 2005, Winstanley called the Port Authority headquarters before heading to JFK, recounted the incidents of his previous two attempts to an officer, and after some back and forth was told that he could travel with his firearms. Upon arrival at JFK, Winstanley was permitted to board the flight to Arizona.
Together with Torraco, Winstanley subsequently brought this suit in federal court alleging that: (a) Section 926A creates an independent right to transport firearms, and (b) his right to travel was infringed. Like Torraco, he contends that both of these rights are enforceable by an action for damages under Section 1983.
C. Matthew R. Weasner
Weasner describes himself as a citizen and resident of the State of Ohio. In early June 2004, however, he was employed by a defense contractor and was staying at a hotel in New Jersey. He had recently traveled to California and Arizona while awaiting a military transport to Iraq.
Almost immediately upon checking into the New Jersey hotel, Weasner received a call notifying him of a family emergency. He purchased the cheapest plane ticket he could find, which departed from Long Island MacArthur Airport (“LIMA”), New York in route to Ohio, and, with all of his property, drove straight from New Jersey to the airport in New York. Included in this property was a Ruger pistol, purchased by his grandfather and given to him by his father, properly unloaded and packaged according to TSA regulations. Weasner had carried that firearm, apparently without incident, on his various trips to or from Ohio and California.
When Weasner arrived at the airport ninety minutes before his flight, he informed the agent at the airline ticket counter that he had a firearm to declare. The agent made a call and soon after appellee Officer Passalaqua arrived and asked Weasner to accompany him to a TSA office, which Weasner did. Weasner explained to Officer Passalaqua that he was passing through New York on his way from New Jersey to his home state, Ohio, and showed Officer Passalaqua his plane ticket. Officer Passalaqua left for about thirty minutes, and when he returned told Weasner that there was no record of the firearm in the Bureau of Alcohol, Tobacco, Firearms and Explosives (“BATF”) database. Weasner stated that the gun had been purchased by his grandfather before record keeping rules were in effect and thus would only show up in the database if he had used it to commit a crime. During the course of these interactions, Weasner did not alert Officer Passalaqua to Section 926A, though he did tell him that he had complied with the packaging regulations for transporting a firearm and had traveled with it frequently, noting that his gun case included a check tag from the TSA in California. At some point, Officer Passalaqua handcuffed Weasner and led him to a back room, where he was kept, handcuffed, for about twenty minutes. He was then taken to the police station, where he was fingerprinted, and subsequently charged with illegal possession of a firearm under New York Penal Law § 265.01. Weasner made bail that day and flew home to Ohio *136without his gun. The charges against Weasner were subsequently dismissed.6
Weasner later filed suit, alleging that appellees violated: (a) his right to carry firearms under Section 926A, and (b) his Fourth Amendment right to be free from unreasonable searches and seizures. Weasner also seeks to hold the Town of Islip liable under a failure to train or deliberate indifference theory.
II. Discussion
A. Claims under Section 926A
As we have explained, all three appellants filed suit under Section 1983 premised on violations of Section 926A. The district court concluded that a violation of Section 926A cannot be enforced though Section 1983, and we affirm.
Section 1983 imposes liability on anyone who, under color of state law, deprives a person “of any rights, privileges, or immunities secured by the Constitution and laws,” 42 U.S.C. § 1983, and allows parties to seek damages against state actors for alleged violations of federal rights. It is enforceable only for violations of federal rights, not merely violations of federal laws. See Gonzaga Univ. v. Doe, 536 U.S. 273, 283-90, 122 S.Ct. 2268, 153 L.Ed.2d 309 (2002); Golden State Transit Corp. v. City of Los Angeles, 493 U.S. 103, 106, 110 S.Ct. 444, 107 L.Ed.2d 420 (1989). The three “Blessing factors” enumerated by the Supreme Court in Blessing v. Freestone are traditionally used to determine the existence of a federal right enforceable under Section 1983:
First, Congress must have intended that the provision in question benefit the plaintiff. Second, the plaintiff must demonstrate that the right assertedly protected by the statute is not so “vague and amorphous” that its enforcement would strain judicial competence. Third, the statute must unambiguously impose a binding obligation on the States. In other words, the provision giving rise to the asserted right must be couched in mandatory rather than precatory terms.
520 U.S. 329, 340-41, 117 S.Ct. 1353, 137 L.Ed.2d 569 (1997) (citations omitted). This Court, however, has cautioned against applying these factors too strictly, explaining that: “courts should not find a federal right based on a rigid or superficial application of the Blessing factors where other considerations show that Congress did not intend to create federal rights actionable under § 1983.” Wachovia Bank, N.A. v. Burke, 414 F.3d 305, 322 (2d Cir.2005); see also Gonzaga Univ., 536 U.S. at 291, 122 S.Ct. 2268 (“[Sjtatute books are too many, the laws too diverse, and their purposes too complex, for any single formula to offer more than general guidance”) (Breyer, J., concurring).
With these guidelines in mind, we turn to the firearm law implicated in this case. Section 926A states:
Notwithstanding any other provision of any law or any rule or regulation of a State or any political subdivision thereof, any person who is not otherwise prohibited by this chapter [18 U.S.C. § 921 et seq.] from transporting, shipping, or receiving a firearm shall be entitled to transport a firearm for any lawful purpose from any place where he may lawfully possess and carry such firearm to any other place where he may lawfully possess and carry such firearm if, during such transportation the firearm is unloaded, and neither the firearm nor any ammunition being transported is *137readily accessible or is directly accessible from the passenger compartment of such transporting vehicle: Provided, That in the case of a vehicle without a compartment separate from the driver’s compartment the firearm or ammunition shall be contained in a locked container other than the glove compartment or console.
18 U.S.C. § 926A. The district court determined Section 926A satisfies the first Blessing factor because it is “phrased in terms of the persons benefitted,” and we agree. See Gonzaga Univ., 536 U.S. at 284, 122 S.Ct. 2268. Indeed, Congress explicitly “entitle[d]” persons to transport firearms under the terms of Section 926A.
The district court concluded, however, that Section 926A failed to meet the second Blessing factor — that the right protected by the statute is not so “vague and amorphous” that its enforcement would strain judicial competence:
In authorizing interstate transport of firearms “for any lawful purpose from any place where [a traveler] may lawfully possess and carry such firearm,” [Section 926A] offers no standard by which an officer can determine whether the interstate transport is lawful. It would require a local officer, faced with clear evidence of a gun carried in violation under local law, to know the law of all 50 states and their localities to evaluate whether firearms possession in the departure and destination states is lawful and thus preempts local law, an unworkable requirement.
Appellants argue that this analysis erroneously focused on the “practical problems” involved for police officers complying with Section 926A instead of the competency of the judiciary. Appellants are correct that the language of the second factor focuses on whether the rights conferred would be difficult for the judiciary, as opposed to law enforcement officials, to identify and enforce. This “rigid and superficial” application of the Blessing factors, however, is insufficient. See Wright v. Roanoke Redevelopment & Hous. Auth., 479 U.S. 418, 432, 107 S.Ct. 766, 93 L.Ed.2d 781 (1987) (stating that the “benefits Congress intended to confer on tenants are sufficiently specific and definite to qualify as enforceable rights” which were not “beyond the competence of the judiciary to enforce”) (emphasis added). These practical problems, and the accompanying possibility that the fear of increased liability could chill enforcement of firearm regulations, undermine the argument that Congress granted a benefit that was intended to be a individual right. We find no evidence either in the text or structure of Section 926A that would indicate that Congress intended that police officers tasked with enforcing state gun laws should be liable for damages when they fail to correctly apply Section 926A. See Gonzaga Univ., 536 U.S. at 286, 122 S.Ct. 2268 (“[W]here the text and structure of a statute provide no indication that Congress intends to create new individual rights, there is no basis for a private suit ... under § 1983.”). Appellees explain this point well:
[ I]f, as Blessing teaches, the Supreme Court believes that judicial difficulty in applying a federal statute in the courthouse is a strong indicator that Congress did not intend to create a damages remedy for violation of that statute, then certainly it is reasonable to presume that a statute such as § 926A, which requires a police officer to know the applicable firearm laws of at least two states in each encounter and apply them at the airport ticket counter, was not intended by Congress to create a damages remedy for its violation, especially given the absence of any indication in the statute’s text, structure, or legisla*138tive history that such a remedy was necessary or desired.
Applying Section 926A to Weasner’s and Torraco’s claims illustrates the difficulties, faced by judiciary and law enforcement officers, inherent its application. Prong one of Section 926A asks whether a person “is not otherwise prohibited by [the Firearms Chapter] from transporting, shipping, or receiving a firearm.” 18 U.S.C. § 926A. Section 922(g) describes various categories of individuals — including felons, fugitives from justice, and unlawful aliens, among others — who are not permitted under the Firearms Chapter to “ship or transport in interstate or foreign commerce, or possess in or affecting commerce, any firearm or ammunition; or to receive any firearm or ammunition which has been shipped or transported in interstate or foreign commerce.” 18 U.S.C. § 922(g). Problematically, however, Section 926A is silent as to how a police officer encountering an unlicensed person with a firearm is to ascertain that this prong of the statute is met, i.e., that said person is not prohibited by the Firearms Chapter from transporting the firearm. Both Weasner and Torraco claim that the laws of their states of residence, Ohio and Florida, do not require a license for gun possession and that their possession was not prohibited by the Firearms Chapter. Asked to produce documentation of lawful possession, however, neither could. Appellants would have us conclude that Congress intended that a police officer faced with this factual scenario must mutely accept appellants’ assurances that their possession is lawful, or potentially be subject to suit for damages.
Similarly, whether Weasner and Torraco satisfied factor three of Section 926A, that the guns were lawful in the state of origin, is, contrary to what one might expect, no simple matter. Because both Weasner and Torraco began the pertinent legs of their travels in New Jersey, their possession and carriage of the firearms in that state needed to be lawful. The New Jersey Code of Criminal Justice makes it unlawful to carry a handgun without a permit. See N.J.S.A. 2C:S9-5. The code provides certain narrow exceptions to the permit requirements including that a person may keep a firearm in his “residence, premises or other land owned or possessed by him” without a permit, or may carry said firearm between “one ... residence and another when moving.” N.J.S.A. 2C:39-6(e). That law further provides that guns being carried under subsection (e) “in the course of travel shall include only such deviations as are reasonably necessary under the circumstances.” N.J.S.A. 2C:39-6(g). Thus, in Weasner’s case, a police officer’s liability could turn on the correctness of his on-the-spot determination about whether Weasner’s hotel in New Jersey constituted a residence, and whether his trip to Ohio constituted a move. In Torraco’s case, a police officer would be obligated to speculate whether Torraco’s brief stop in New York prior to proceeding to the airport was “reasonably necessary under the circumstances.”
And of course this complexity, though illustrated by, is not limited to the facts of this case. As the district court astutely observed,
Multiply the fluidity of that scenario by 50 jurisdictions (putting aside issues that might arise as a result of international travel with interim domestic stopovers), and nearly a billion passengers moving through U.S. airports per year, and it becomes apparent that providing a damage remedy under § 1983 for a failure to adequately apply § 926A would be unworkable.
Torraco v. Port Auth., 539 F.Supp.2d 632, 646 (E.D.N.Y.2008). Given this complexity *139and uncertainty, we conclude that Congress did not intend to create federal rights in Section 926A actionable under Section 1983.
We are unconvinced by appellants’ response that Section 926A creates a presumption of lawfulness, and is therefore quite simply applied, making a damages remedy under Section 1983 workable. They contend that “Congress intended a per se rule that such travel is lawful under § 926A unless probable cause exists to believe” otherwise. Appellants seem to suggest that officers encountering an individual checking a gun at the airport in a state that does not permit unlicensed gun possession should not even inquire as to whether possession is lawful so long as the individual complied with the “carrying case” and “unload” requirements. Section 926A does not state that it is creating any such presumption — it merely provides that gun owners may travel interstate with their guns unloaded and in carrying cases, as long as a number of other conditions are met — and we decline to read a presumption into the statute. Moreover, the Firearms Chapter explicitly cautions against finding that Congress intended Section 926A to operate at the exclusion of state gun laws:
No provision of this chapter shall be construed as indicating an intent on the part of the Congress to occupy the field in which such provision operates to the exclusion of the law of any State on the same subject matter, unless there is a direct and positive conflict between such provision and the law of the State so that the two cannot be reconciled or consistently stand together.
18 U.S.C. § 927.
As both the district court and this court conclude that the second Blessing factor prevents the plaintiffs from showing the existence of an individual right, we need not discuss the third factor.
B. False Arrest
We now turn to Torraco’s and Weasner’s claims that they were the victims of false arrest when they were arrested for possession of a firearm without a license under New York Penal Law §§ 265.01(1), 265.20(3). Appellees respond that there was probable cause to execute the arrests, and that in any event, the officers are entitled to qualified immunity. The district court agreed with appellees, as do we.
The Fourth Amendment right to be free from unreasonable seizures “includes the right to be free from arrest absent probable cause.” Jaegly v. Couch, 439 F.3d 149, 151 (2d Cir.2006). Thus, “the existence of probable cause is an absolute defense to a false arrest claim,” id. at 152, and the question with which we are presented is not whether Torraco and Weasner were in fact guilty of violation of the New York statute, but rather whether there was probable cause to believe that they were. “Probable cause to arrest exists when the arresting officer has knowledge or reasonably trustworthy information of facts and circumstances that are sufficient to warrant a person of reasonable caution in the belief that the person to be arrested has committed or is committing a crime.” Escalera v. Lunn, 361 F.3d 737, 743 (2d Cir.2004) (internal quotation marks omitted). “[T]he probable cause inquiry is based upon whether the facts known by the arresting officer at the time of the arrest objectively provided probable cause to arrest,” Jaegly, 439 F.3d at 153, i.e., it is “objective rather than subjective.” Id. at 154.
With these points in mind, we conclude that the officers had probable cause to believe that Weasner and Torraco were in *140violation of New York Penal Law § 265.01(1), even assuming that they were aware of the terms of Section 926A. It is undisputed that neither Torraco nor Weasner had a New York license for their weapons. Thus, absent Section 926A, they would be in clear violation of New York law. Moreover, there was also probable cause to believe that appellants did not satisfy Section 926A.
We look to the facts of Weasner’s arrest to flesh out these points.7 At the time of his arrest, Officer Passalaqua knew that Weasner: (1) possessed an unloaded firearm in a carrying case, (2) did not have a license or some other documentation of lawful possession such as a receipt of purchase, and (3) declared that he was flying through New York on his way from New Jersey to Ohio. Officer Passalaqua took the extra step of searching the BATF database to ascertain whether the gun was lawfully possessed, and failing to see Weasner’s name, he had probable cause to believe that Weasner’s possession was not lawful under New York law. Further, assuming the Officer knew about Section 926A, there was probable cause to believe that Weasner did not meet its requirements. As noted supra in our discussion of the Section 1983 claim based on 926A, a person acting with reasonable caution could conclude that Weasner was not in lawful possession of the firearm at his point of origin because he may have been in violation of New Jersey’s gun laws when he kept a gun in his hotel and traveled with it to Ohio. Officer Passalaqua had two options on these facts — take Weasner at his word and release him, or arrest him. He justifiably choose the latter.
Given the facts and circumstances of the arrests, a person of reasonable caution would be warranted in believing that New York Penal Law § 265.01(1) had been violated and that the requirements of Section 926A were not met. Therefore, appellants were not subject to false arrests.
In view of our conclusion that there was probable cause for the arrests, we also conclude that Weasner’s claim against the Town of Islip cannot go forward. “[T]o hold a city liable under § 1983 for the unconstitutional actions of its employees, a plaintiff is required to plead and prove three elements: (1) an official policy or custom that (2) causes the plaintiff to be subjected to (3) a denial of a constitutional right.” Wray v. City of New York, 490 F.3d 189, 195 (2d Cir.2007) (quoting Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir.1983)). We need not address the first two prongs of this showing since Weasner cannot show that his constitutional rights were violated.
C. Right to Travel
The appellants allege that their right to travel was violated. The right to travel is implicated in three circumstances: (1) when a law or action deters such travel; (2) when impeding travel is its primary objective; and (3) when a law uses any classification which serves to penalize the exercise of that right. See Town of Southold v. Town of East Hampton, 477 F.3d 38, 53 (2d Cir.2007). Categories two and three are clearly inapplicable here — New York’s firearm laws are facially neutral and are not designed primarily to impede travel. Further, we have made clear that “travelers do not have a constitutional right to the most convenient *141form of travel, and minor restrictions on travel simply do not amount to the denial of a fundamental right.” Id. at 54 (internal citation omitted). Assuming that the actions the defendants took did in fact deter these plaintiffs under category 1, the most-inconvenienced plaintiff was delayed a little over one day. This was a minor restriction that did not result in a denial of the right to travel.
III. Conclusion
For the reasons explained, we affirm the judgment of the district court.

. Section 1540.111(c)(2) of the Title 49 of the Code of Federal Regulations provides that a passenger may not transport or offer for transport in checked baggage any unloaded firearm, unless:
(i) The passenger declares to the aircraft operator, either orally or in writing, before checking the baggage, that the passenger has a firearm in his or her bag and that it is unloaded;
(ii) The firearm is unloaded;
(iii) The firearm is carried in a hard-sided container; and
(iv) The container in which it is carried is locked, and only the passenger retains the key or combination.


. As we explained in Bach,
New York regulates handguns primarily though Articles 265 and 400 of the Penal Law. Article 265 creates a general ban on handgun possession, see, e.g., N.Y. Penal Law §§ 265.01(1), 265.02(4), with specific exemptions thereto, see N.Y. Penal Law § 265.20. The exemption at issue here is a licensed use exemption defined in Article 400: "[the possession of a pistol or revolver by a person to whom a license therefor has been issued.” N.Y. Penal Law § 265.20(3) (referencing sections 400.00 and 400.01).
Article 400 of the Penal Law "is the exclusive statutory mechanism for the licensing of firearms in New York State.” O'Connor v. Scarpino, 83 N.Y.2d 919, 920, 615 N.Y.S.2d 305, 638 N.E.2d 950 (1994). Licenses are limited to persons over twenty-one, of good moral character, without a history of crime or mental illness, and "concerning whom no good cause exists for *133the denial of the license.” N.Y. Penal Law § 400.00(1).
408 F.3d at 78-79.


. Contradicting his deposition testimony, Torraco's complaint asserts that he and his wife “left New Jersey and drove directly to [LaGuardia Airport].”


. There is conflicting testimony in the record as to what happened to Torraco’s then-wife. Torraco testified that she was arrested but released soon after, while Sergeant Goldberg *134testified that she was not arrested but voluntarily came to the police station. This factual dispute is not relevant to our analysis, however, because she did not join in bringing this suit.


. Officer Paulsen provides a somewhat different account of this discussion, stating that he called his lieutenant because he was not sure that Winstanley would be permitted to carry the firearms in Arizona, and that after he got off the phone with his lieutenant, and informed Winstanley that his lieutenant asked him to send Winstanley to see him, Winstanley got "irate and screamed at [him]" after which he instructed Winstanley that "if he kept on yelling, he was going to be arrested for disorderly conduct.” As noted, however, we take the facts in the light most favorable to appellants.


. Weasner had to retain and pay an attorney and return to court in New York on several occasions, however, he was subsequently reimbursed.


. We need not go through the specifics of Torraco's arrest because they are largely similar to those of Weasner and compel the same conclusions. Having failed to provide documentation of legal possession, Officer Espinal and Sergeant Goldberg had reason to believe that the first prong of Section 926A was not met.